DETAILED ACTION

Application filed 4/22/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted. 
IDS filed 4/22/2021 has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 reads:



    PNG
    media_image1.png
    407
    652
    media_image1.png
    Greyscale

The claim states, “…a continuous reading component, continuously reading pages of the memory cell array…”
Is this referring to the NAND memory cell array previously mentioned? There is lack of proper antecedent. 
It is not clear what the claims means by continuously reading. The term continuously is defined as to recur without intermission or interruption. This would imply that there is infinite data on the NAND memory cell array. Therefore it is not exactly clear what Applicants mean by continuously reading. 
Essential elements are missing from the claims. 
The next limitation states, “…a memory component, storing error checking and correction (ECC) related information related to pages that have been error-corrected by an ECC circuit regarding the pages continuously read by the continuously reading component…”
It is not clear is the pages mentioned in this limitation is referring to the same pages that are read from the NAND. There is lack of proper antecedent. 
It is not clear if the memory component and the ECC circuit are one of the same or are they different. If the memory component stores the ECC and the ECC circuit performs the error detection/correction then it is not clear how this is performed? 
What is the ECC related information related to the pages and how is that different than the ECC? 
Essential elements are missing from the claims.
The last limitation states, “…an output component, outputting the ECC related information stored in the memory component in response to a read command after the continuous reading operation.” 
Where is the output component relative to the memory component and how are they related/connected?
It is not clear what is outputted and to where it is outputted? 
If the reading operation is continuous then how can something occur afterwards?
Essential elements are missing from the claims. 
Independent claim 13 is rejected for similar reasons. Respective dependent claims 2-12 and 14-20 are rejected at least based on dependency. 
Corrections are requested. 

Conclusion
	It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Pertinent prior arts have been cited for Applicants review and consideration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112